Case 2:20-cr-00079-WSS Document 43 Filed 04/22/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
~ FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

 

UNITED STATES OF AMERICA,
Plaintiff, Criminal No. 2:20-cr-79 - 1
v. Hon. William S. Stickman IV
JUSTIN JULIETTE,
Defendant.
ORDER OF COURT

AND NOW, this 4% day of April 2021, Defendant Justin Juliette’s Motion to Suppress
Evidence and Statements (ECF No. 27) is hereby DENIED for the reasons set forth in the

Court’s Memorandum Opinion filed this same day.

BY THE Pp OORT:

Al AA << TK

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

13
